     1:20-cv-02219-SAL-SVH        Date Filed 06/25/20   Entry Number 7   Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Kenneth R. Price,                           )      C/A No.: 1:20-2219-SAL-SVH
                                             )
                     Plaintiff,              )
                                             )
         vs.                                 )          ORDER AND NOTICE
                                             )
 Lt. Rojes,                                  )
                                             )
                     Defendant.              )
                                             )

       Kenneth R. Price (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint alleging a violation of his constitutional rights by Lt.

Rojes (“Defendant”), an employee at Turbeville Correctional Institution.

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(d) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiff alleged that on December 20, 2018, Defendant was careless in

driving a van with inmates who did not have seat belts while in

Bennettsville, South Carolina. [ECF No. 1 at 4–5]. He alleges his neck

snapped as he turned to look behind him. Id. He alleges the doctor refused to

see him when he was taken to medical. Id. at 6.
      1:20-cv-02219-SAL-SVH   Date Filed 06/25/20   Entry Number 7   Page 2 of 7




II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

Pro se complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A federal

court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

                                        2
   1:20-cv-02219-SAL-SVH     Date Filed 06/25/20   Entry Number 7   Page 3 of 7




the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although the court must liberally construe a pro se complaint, the United

States Supreme Court has made it clear that a plaintiff must do more than

make conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S.

662, 677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as

true, to state a claim that is plausible on its face, and the reviewing court

need only accept as true the complaint’s factual allegations, not its legal

conclusions. Iqbal, 556 U.S. at 678‒79.

      To allege an Eighth Amendment claim, an inmate must allege facts that

indicate: (1) that objectively the deprivation suffered or harm inflicted “was

‘sufficiently serious,’ and (2) that subjectively the prison officials acted with a

‘sufficiently culpable state of mind.’” Johnson v. Quinones, 145 F.3d 164, 167 (4th

Cir. 1998) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). “Only extreme

deprivations are adequate to satisfy the objective component of an Eighth


                                        3
   1:20-cv-02219-SAL-SVH    Date Filed 06/25/20   Entry Number 7   Page 4 of 7




Amendment claim regarding conditions of confinement.” De’Lonta v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (citation omitted). To

demonstrate such extreme deprivation, Plaintiff “must allege ‘a serious or

significant physical or emotional injury resulting from the challenged

conditions.’” Id. at 634 (quoting Strickler, 989 F.2d at 1381). The subjective

prong requires the plaintiff to allege facts that indicate a particular

defendant acted with deliberate indifference. See Farmer v. Brennan, 511

U.S. 825, 837 (1994). “Deliberate indifference is a very high standard—a

showing of mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692,

695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

      Plaintiff’s claims sound in negligence, which does not give rise to a

federal constitutional claim. See Spencer v. Knapheide Truck Equip. Co., 183

F.3d 902, 906-07 (8th Cir. 1999) (citations omitted) (holding that injuries

sustained from transportation in vehicles with no seatbelts failed to present a

“substantial risk of serious harm,” and “constitute[d] negligence at most”);

Brown v. Walton, No. 3:17CV338, 2018 WL 3946534, at *4 (E.D. Va. Apr. 16,

2018) (finding injured inmate alleged only negligence when officer drove

recklessly knowing that inmate had no operable seatbelt); Atkins v. Lofton,

373 F. App’x 472, 473 (5th Cir. 2010) (citation omitted) (holding that

“unfortunate fall from the stretcher was the result of the ERT’s carelessness

or negligence, neither of which constitutes deliberate indifference”); Reynolds

                                      4
   1:20-cv-02219-SAL-SVH     Date Filed 06/25/20   Entry Number 7   Page 5 of 7




v. Powell, 370 F.3d 1028, 1031–32 (10th Cir. 2004) (finding that slippery

conditions arising from standing water in shower was not a condition that

posed a substantial risk of serious harm, even where inmate was on crutches

and warned employees that he faced a heightened risk of failing); Beasley v.

Anderson, 67 F. App’x 242, 242 (5th Cir. 2003) (citations omitted) (holding

slip and fall claim sounded in negligence and was insufficient to allege a

constitutional claim).

      To the extent Plaintiff believes he was denied medical treatment, he

has failed to show Defendant was responsible for his medical treatment.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 16, 2020, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Plaintiff files

an amended complaint, the undersigned will conduct screening of the

amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an

amended complaint or fails to cure the deficiencies identified above, the court




                                        5
   1:20-cv-02219-SAL-SVH   Date Filed 06/25/20   Entry Number 7   Page 6 of 7




will recommend to the district court that the claims be dismissed without

leave for further amendment.

     IT IS SO ORDERED.



June 25, 2020                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     6
   1:20-cv-02219-SAL-SVH     Date Filed 06/25/20   Entry Number 7   Page 7 of 7




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to
Federal Rule of Civil Procedure 5 may be accomplished by mailing objections
to:

                           Robin L. Blume, Clerk
                         United States District Court
                             901 Richland Street
                       Columbia, South Carolina 29201

      Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. §
636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d
841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                       7
